Lake County, No. 89-L-14-076. This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Lake County. Upon consideration of appellant/cross-appellee’s motion to stay enforcement of the judgment rendered by the Eleventh District Court of Appeals on June 9, 1992, ordering the appellant/cross-appellee to appropriate $133,845.96 to appellees/cross-appellants for the operation of the juvenile court,
IT IS ORDERED by the court, effective September 8, 1992, that said motion for stay be, and the same is hereby, granted, pending final disposition by this court.
H. Brown, J., would require a cash bond of $185,000 and would deny the stay without the posting of the bond.
Resnick, J., would set a supersedeas at $300,000.